Citation Nr: 9925079	
Decision Date: 08/04/99    Archive Date: 09/08/99

DOCKET NO.  94-01 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an adequate substantive appeal from the denial of 
new and material evidence to reopen a claim of entitlement to 
service connection for a prostate condition was filed.

2.  Whether an adequate substantive appeal from the denial of 
new and material evidence to reopen a claim of entitlement to 
service connection for asthma was filed.

3.  Whether an adequate substantive appeal from the denial of 
new and material evidence to reopen a claim of entitlement to 
service connection for asbestosis was filed.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of meningitis.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A June 1993 rating decision found that the 
veteran had not submitted new and material evidence to reopen 
claims for service connection for a prostate condition, 
asthma, asbestosis, and residuals of meningitis.  An April 
1994 rating decision denied service connection for PTSD.

In January 1998, the veteran's representative submitted 
additional evidence to the RO, consisting of VA treatment 
records dated in December 1997.  The veteran did not waive 
the RO's consideration of this evidence.  However, this case 
need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case in 
accordance with 38 C.F.R. § 20.1304(c) (1998) for the 
following reason.  The additional VA treatment records were 
not pertinent to any of the issues on appeal.  These records 
showed no complaints of or treatment for a prostate 
condition, asthma, asbestosis, residuals of meningitis, or 
PTSD.  Therefore, it is not necessary to remand the veteran's 
claims to the RO for consideration of the additional 
evidence.

The evidence of record includes statements from the veteran 
evidencing his belief that he is entitled to service 
connection for a variety of conditions that his doctors have 
reportedly told him are related to his military service - (a) 
a skin condition and high cholesterol (September 1992 
statement); (b) arthritis, spinal diseases, hearing loss, and 
vision disorders (August 1993 statement); and (c) 
hypertension and cardiovascular disease (September 1993 
statement).  These statements clearly raised claims for 
service connection for these disorders.  Also, the veteran 
requested an increased rating for his service-connected right 
ankle disorder in a September 1997 statement.

None of these claims is currently before the Board since they 
have not been adjudicated by the RO, and they are not 
otherwise intertwined with the claims on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's VA Form 9 did not discuss any errors of 
fact or law regarding the claims of entitlement to service 
connection for a prostate condition, asthma, and/or 
asbestosis and did not indicate that he was appealing all 
issues included in the statement of the case (SOC).

2.  The veteran did not file an adequate substantive appeal 
as to the issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for a prostate condition, asthma, and/or 
asbestosis. 

3.  In a July 1991 decision, the Board concluded that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for residuals 
of meningitis. 

4.  Since July 1991, the following evidence has been 
received:  (1) the veteran's contentions; (2) VA treatment 
records dated between August 1992 and December 1997; (3) a 
copy of a 1990 letter from Fred Gordy, M.D.; (4) service 
medical record dated in February 1943; and (5) the report of 
a VA examination conducted in January 1994.

5.  The evidence received since July 1991 is not new and 
material.

6.  The veteran's claim of entitlement to service connection 
for PTSD is plausible, and the RO has obtained sufficient 
evidence for correct resolution of this claim.

7.  The veteran is not a veteran of combat.

8.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claims as to 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a 
prostate condition, asthma, and/or asbestosis was not filed, 
and the Board lacks jurisdiction to consider these issues.  
38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, and 20.203 (1998).

2.  The July 1991 Board decision that found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for meningitis is final.  
38 U.S.C.A. §§ 7103(a) and 7104 (West 1991 & Supp. 1999).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for residuals of 
meningitis is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The veteran has presented a well-grounded claim for 
service connection for PTSD, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

5.  The veteran's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131, and 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1998) (as amended, 64 
Fed. Reg. 32807-32808 (June 18, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Prostate condition, asthma, and asbestosis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of whether new 
and material evidence has been submitted to reopen claims of 
entitlement to service connection for a prostate condition, 
asthma, and/or asbestosis. 

In August 1998, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on the above issues was adequate and given 
an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (1998).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The August 1998 letter to the veteran 
provided him notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  Thereafter, in November 
1998, the veteran telephoned the Board inquiring as to 
whether the Board had received his letter in September 1998 
regarding his substantive appeal.  No letter from the veteran 
had been associated with the claims file.  Therefore, a June 
1999 letter provided the veteran another 60 days to submit 
argument on this issue or request a hearing.  The veteran 
responded that he had no further argument to present and he 
did not want a hearing. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The rating decision of June 1993 found that the veteran had 
not submitted new and material evidence to reopen his claims 
of entitlement to service connection for a prostate 
condition, asthma, or asbestosis.  The veteran filed a notice 
of disagreement that encompassed all issues decided in that 
rating decision and was provided a statement of the case on 
these issues.  Under pertinent statutory provisions, a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the veteran submitted a VA Form 9 in which he 
stated his continued disagreement only with the RO's denial 
of his claim for residuals of meningitis.  Despite the fact 
that the SOC addressed the issues of whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for a prostate condition, asthma, and 
asbestosis, the veteran did not indicate continued 
disagreement with these issues.  The veteran's VA Form 9 did 
not indicate that it was an appeal as to all issues.  The 
veteran did not discuss his claims for service connection for 
a prostate condition, asthma, or asbestosis, and he did not 
specifically allege any error of law or fact regarding these 
issues.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).

II.  Residuals of meningitis

A.  Factual background

The veteran initially filed a claim for residuals of 
meningitis in 1978.  He stated that he had had spinal 
meningitis during service, and he now had dizziness.  

It appears that some of the veteran's records are no longer 
associated with the claims file.  It is clear, however, that 
the veteran's service medical records were associated with 
the claims file in 1978.  The 1978 VA examiner indicated that 
the service medical records were reviewed in conjunction with 
the examination, and the 1978 rating decision discussed the 
veteran's inservice treatment.  The Board presumes that the 
RO and the VA examiner accurately recorded the information 
that was in the claims file.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (applying the presumption of regularity to 
official duties of the RO).

According to the 1978 rating decision, the veteran was 
treated in February 1943 for spinal meningitis.  In March 
1943, it was indicated that he was cured.  His separation 
examination from February 1946 is still of record, and this 
showed no complaints regarding meningitis. 

The veteran underwent a VA examination in March 1978.  He 
stated that he had headaches, neck stiffness, generalized 
soreness, and vomiting as a result of meningitis.  He stated 
that he also had sinus trouble.  The neurological examination 
showed no abnormalities.  The examiner noted that the 
veteran's service medical records showed steady and sustained 
improvement, and finally complete recovery, from the 
inservice meningitis.  That was 35 years earlier, and the 
examiner did not see how there was any relationship between 
the meningitis and the veteran's complaints of headaches.  
The veteran had stated that he had only been having the 
headaches for several months.  The headaches varied and 
responded to medication.  There were no localizing signs, and 
there was insufficient evidence to warrant diagnosis of a 
neurological disorder. 

An April 1978 rating decision, inter alia, denied service 
connection for residuals of meningitis, finding that no such 
residuals were found upon examination.  In September 1980, 
the veteran submitted a physician's report from Fred Gordy, 
M.D.  Dr. Gordy indicated that the veteran had constant 
skullcap headaches, and diagnoses included post-meningitis 
encephalalgia.  During an April 1981 VA physical examination, 
the veteran indicated that he had headaches and generalized 
pain.  A letter from Dr. Gordy dated in August 1981 indicated 
that the veteran had post-meningitis encephalalgia.  The 
letters from Dr. Gordy and the VA examination were in 
connection with an increased rating claim for the veteran's 
right ankle condition; he did not request that his claim for 
residuals of meningitis be reopened.

During a personal hearing in 1988, the veteran testified as 
to his inservice treatment for meningitis and stated that he 
now had headaches, nervousness, and sinus infections from 
that condition.  He argued that his symptoms were the same as 
those he had had during service.  The veteran submitted a 
statement from M.A. Jackson, M.D., dated in January 1988, 
which indicated, in pertinent part, that the veteran had a 
history of meningitis with subsequent headaches. 

In February 1988, the veteran underwent a VA physical 
examination.  He stated that soon after recovery from 
meningitis, he began having severe headaches that had 
continued to the present and had worsened each year.  At 
least once a week, the headache was so severe that he had 
nausea, vomiting, and loss of appetite.  He stated that after 
the headaches began, he had episodes of dizziness, which he 
described as balance problems.  The neurological, motor, 
sensory, and mental status examinations were normal.  He had 
a slight tremor in the right arm when touching his finger to 
his nose.  He also had mild ataxia in the lower extremities, 
and the veteran performed tandem gait with marked difficulty, 
with a tendency to fall to the side.  Romberg testing was 
positive, with a tendency to fall backward.  The examiner's 
impression was residual headache and vertigo, secondary to 
service-connected meningitis. 

A May 1988 rating decision, inter alia, denied service 
connection for residuals of meningitis, including headaches.  
In August 1988, the veteran submitted lay statements from 
C.P. and P.S., which indicated that the veteran had had 
spinal meningitis in 1943 and the barracks were quarantined.  
An August 1988 rating decision determined that the veteran 
had not submitted new and material evidence to reopen this 
claim.  The veteran appealed that decision, and the Board 
issued a decision in March 1989 denying entitlement to 
service connection for residuals of meningitis.  It was 
indicated that there was no evidence establishing that the 
veteran had such residuals, and his headaches were not shown 
by the evidence until 30 years after service. 

In 1990, the veteran submitted another letter from Dr. Gordy 
indicating that he had post-meningitis encephalalgia.  A 
March 1991 rating decision determined that he had not 
submitted new and material evidence to reopen this claim.  
The veteran appealed that decision, maintaining in his 
substantive appeal that he had headaches, hearing loss, 
vision problems, sinus infections, nervousness, and an itchy 
scalp from the meningitis.  A July 1991 Board decision 
concluded that the veteran had not submitted new and material 
evidence to reopen this claim.  

In September 1992, the veteran submitted a VA treatment 
record dated in August 1992, which showed a reported history 
of having meningitis during service.  The examiner's 
assessments included remote meningococcal meningitis.  The 
veteran submitted a copy of the letter from Dr. Gordy dated 
in 1990, as discussed above.  He submitted a VA treatment 
record dated in April 1993, which showed complaints of 
chronic headache, neck pain, and sinus congestion.  The 
examiner's assessments included headaches. 

In October 1993, the veteran submitted a statement indicating 
that he had residuals of meningitis, including the same 
symptoms he had had in 1943, such as headaches, runny nose 
and eyes, coughing, vomiting, stiff neck, generalized 
soreness, sleep disturbances, hearing loss, and memory 
impairment.  He submitted an undated VA treatment record from 
the headache clinic.  He reported having headaches since 1943 
every day and every night.  The neurological, sensory, and 
motor examinations showed no abnormalities.  The veteran 
walked with a slightly wide gait.  The examiner's impression 
was headaches, unknown type.  A VA primary clinic note dated 
in September [unknown year] showed complaints of headaches.  

The veteran submitted his service medical records for 
hospitalization in February 1943.  He complained of severe 
headache, neck stiffness, and soreness in arms and legs of 24 
hours' duration.  He started vomiting after being brought to 
the ward, and he was practically comatose.  Diagnoses 
included meningitis, and it was noted that a spinal tap would 
be performed. 

A December 1993 rating decision, inter alia, found that new 
and material evidence had not been submitted to reopen this 
claim.  A psychology consultation report dated in November 
1993 showed a history of meningitis and chronic headaches.  
The veteran complained of continuous headaches since 1943 
that never left and sometimes worsened.  The veteran's VA 
treatment records dated from March to November 1995 showed a 
history of meningitis.  In July 1995, he stated that he 
thought the "same thing" was happening to him again and 
that he thought he had the same symptoms he had had in 1943 
with the spinal meningitis.  An ears, nose, and throat 
consultation report dated in October 1995 showed his 
complaints of headaches, stiff neck, night sweats, runny 
nose, and watery eyes.  Diagnoses included allergic rhinitis.  
VA treatment records dated from February to May 1996 and 
dated in December 1997 were not pertinent to this claim. 

B.  Legal analysis

As discussed above, a July 1991 Board decision found that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for residuals of meningitis.  
The veteran was notified of this decision in October 1991.  
When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).  
No motion for reconsideration is of record; therefore, the 
July 1991 Board decision is final.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court) concluded in 
Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Elkins, 12 Vet. App. at 214 and 218.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA may evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  It is not 
necessary to remand this claim because no prejudice to the 
veteran results from the Board's consideration of this claim.  
He was provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, the Board's review of this claim under the more 
flexible Hodge standard accords the veteran a less stringent 
"new and material" evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).  This third element may be established by 
the use of statutory presumptions.  Caluza, 7 Vet. App. at 
506.  Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Id. at 504.

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since July 1991, the following 
evidence has been received:  (1) the veteran's contentions; 
(2) VA treatment records dated between August 1992 and 
December 1997; (3) a copy of a 1990 letter from Dr. Gordy; 
(4) service medical record dated in February 1943; and (5) 
the report of a VA examination conducted in January 1994. 

To the extent that the veteran contends that he has residuals 
of the inservice meningitis, this evidence is not new.  He 
has not submitted any new contentions regarding this claim; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the July 1991 Board decision and is not 
new for purposes of reopening a claim.

The 1990 letter from Dr. Gordy is also not new.  This was a 
copy of the letter associated with the claims file at the 
time of the July 1991 Board decision and is not new for 
purposes of reopening a claim.

The service medical records dated in February 1943 and 
submitted by the veteran in 1993 are also not new.  Under 
pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (1998).  Although it appears that some 
service medical records are no longer associated with the 
claims file, as discussed above, the fact that the veteran 
was treated for meningitis during service has never been 
disputed.  Prior decisions have discussed the veteran's 
inservice treatment, including the fact that he was 
hospitalized for this disorder in February 1943.  Therefore, 
even if the service medical record submitted by the veteran 
was not previously associated with the claims file, it is not 
"new."  It is cumulative of the information contained in 
service medical records previously associated with the claims 
file and is therefore not new for purposes of reopening a 
claim.

The rest of the evidence received since July 1991, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the veteran 
is seeking to establish service connection for residuals of 
meningitis, material evidence would be significant evidence 
that bore substantially and directly on the existence of 
current medical disorder(s) that are related to the veteran's 
inservice meningitis. 

None of the new evidence is material.  The new evidence shows 
the veteran's continued complaints of symptoms such as 
headaches that he relates to his meningitis.  There remains a 
lack of medical evidence, however, relating any of his 
complaints to his period of service, including the 
meningitis.  

The fact that the new evidence shows a current disability is 
not so significant that it requires reopening of the 
veteran's claim.  This evidence is not significant by itself, 
since it merely reflects diagnosis of current disorders such 
as headaches without relating it to the veteran's service in 
any manner.  This evidence is also not significant when 
considered in conjunction with the evidence previously of 
record, since the prior evidence showed (1) complete recovery 
from meningitis during service and (2) no headache complaints 
or treatment until more than thirty years after the veteran's 
separation from service.

The veteran's contention that he has various 
symptoms/disorders as a result of his inservice meningitis is 
neither material nor competent evidence.  He is certainly 
competent to report experiencing such symptoms, but there is 
no evidence that he possesses the requisite medical knowledge 
to render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  His opinion alone that these symptoms are 
residuals of his meningitis is insufficient.  The Board notes 
Dr. Gordy's opinion that the veteran had "post-meningitis 
encephalalgia."  That opinion, however, was rejected by the 
Board in the 1989 denial of the veteran's claim on the merits 
and cannot, therefore, be new and material evidence to reopen 
the claim.  No other medical professional has concluded that 
the veteran has any residuals of meningitis.

Accordingly, the Board finds that the evidence received 
subsequent to July 1991 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for residuals of meningitis.  Where a claimant refers to a 
specific source of evidence that could reopen a final claim, 
VA has a duty to inform him of the necessity to submit that 
evidence to complete his application for benefits.  See 
Graves v. Brown, 6 Vet. App. 166, 171 (1994).  VA has no 
outstanding duty to inform the veteran of the necessity to 
submit certain evidence, see 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests 
the existence of evidence that might reopen this claim.  
Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991). 

III.  Post-traumatic stress disorder

A.  Factual background

In September 1992, the veteran filed a claim for service 
connection for PTSD.  The veteran served as a mail orderly 
with the Army Air Corps during World War II.  His separation 
record indicated that he performed general office work in the 
company mailroom, including sorting and distribution of mail 
and maintaining personnel records.  He was shipped to the 
Asia-Pacific Theater of Operations (APTO) in July 1944 and 
returned to the United States in January 1946.  He 
participated in the campaign at New Guinea.  He was awarded 
the ATO (American Theater of Operations) Medal, the APTO 
(Asiatic-Pacific Theater of Operations) Medal, and the World 
War II Victory Medal. 

The RO requested the veteran's DA-20 file (administrative and 
personnel records) from the National Personnel Records Center 
(NPRC).  NPRC responded that no records were located, and 
this file could not be reconstructed.  It is presumed that 
the veteran's personnel records were destroyed in the fire at 
NPRC in 1973.

Prior medical evidence from Dr. Gordy had indicated that the 
veteran had an anxiety reaction.  During a 1988 VA 
psychiatric examination, he complained of getting upset at 
little things because of his nerves.  He did not socialize 
much with others.  He stated that he was scared when he was 
stationed in New Guinea, and he could not stop thinking about 
it.  His wife stated that his nerves were bad, and any little 
noise upset him.  She stated that the veteran was difficult 
to live with.  She stated that his nervousness began after he 
retired.  His memory was impaired, and he talked to himself 
often.  The veteran was tense during the mental status 
examination, with some pressured speech.  His mood showed 
some depression.  He was fearful that he would cause some 
violence.  There were no memory deficits, although he 
complained of this.  He was well oriented.  There were no 
delusions or hallucinations.  The diagnosis was adjustment 
disorder with depressed and anxious mood.  The examiner 
stated that the veteran had a lot of anxiety and depression 
that were probably secondary to retirement.  He did have some 
flashback-type feelings where he felt like he was back in New 
Guinea, but he had no other symptoms of PTSD. 

The RO asked the veteran for details regarding the alleged 
stressful events he experienced during service.  He responded 
that doctors had treated him for PTSD, but he could not 
remember when or where.  He stated that he arrived in New 
Guinea in August 1944 with the 458th Aviation Squadron, and 
he was frightened while there.  

In November 1993, the veteran underwent a psychological 
evaluation.  His complaints included depression and impaired 
sleep.  Test results showed severe personality pathology, but 
the results were basically unreliable for interpretive 
purposes.  It was noted that this could occur when the 
patient was experiencing an acute psychotic episode, if the 
patient was unable to read above a sixth grade level, or when 
a patient manifested an overdramatic cry for help.  No 
diagnosis was rendered.

The veteran underwent a VA psychiatric examination in January 
1994.  He reported that he was not receiving any mental 
health treatment.  He stated that he was nervous and could 
not stand noise.  He stated that he did not like being in 
combat, and he thought about it all the time.  He stated that 
he could not sleep at night, and he had nightmares about 
"that service thing."  He stated that he was terrified 
during service when they entered submarine waters and was 
particularly frightened when they landed at New Guinea.  He 
had nightmares about "that" and also about how they would 
cut the ship's motors and would be told not to smoke 
cigarettes on shore because it would give their position 
away.  He stated that he first become frightened before he 
arrived at New Guinea because he had been told what could 
happen and he had been shown movies about land mines and 
booby traps.  When on New Guinea, he was scared because he 
could see tracers.  He was put on guard duty at a warehouse, 
which was terrible because he imagined things.  He reported 
numerous intrusive thoughts about the war.  He sometimes 
believed he was back on ship, and it was very vivid for him.  
He described himself as uncomfortable in crowds and stated 
that he generally avoided being around other people.  He did 
not like going to restaurants, and he did not like watching 
war movies.

The veteran's wife described him as very nervous.  She stated 
that everything got on his nerves.  He often went off by 
himself, and he occasionally called out in his sleep.  They 
had been married for 40 years.  The veteran conversed readily 
with the examiner, and there was no reason to doubt the 
information he provided.  He displayed significant anxiety 
during the examination.  There was no evidence of impaired 
thought processes, confusion, memory problems, 
hallucinations, or delusions.  The veteran reported some 
suicidal ideation, but no intent.  The diagnosis was chronic 
PTSD.

In July 1995, the veteran underwent a psychology evaluation.  
He reported serving in the Air Force as a mail orderly, 
including service in Manila and New Guinea.  He stated that 
he had been worrying about the war and that he had memory 
impairment.  He stated that he had flashbacks about being on 
a ship going through dangerous waters with enemy submarines 
and about being in combat.  He stated that a ship in the 
front of a convoy was sunk.  He had seen tracers from the 
Marines and Japanese soldiers fighting, which were close 
enough to scare him.  He reported that he did not fire on the 
enemy, but snipers were "all around" and "at night they 
would crawl up."  He reported feeling "as good as dead."  
He also reported being subject to discrimination while 
growing up, during service, and in his occupation.  He was 
tearful at times when relating instances in which he was 
reportedly removed from a train to allow white soldiers on 
instead.  

It was noted that the veteran had been referred to the mental 
hygiene clinic for PTSD, which was consistent with his 
reported history and interview behavior.  Long-term follow-up 
seemed appropriate for the depressive symptoms related to his 
PTSD.  His financial concerns and his frustration in dealing 
with VA had a negative effect on his mood.  It was noted that 
since memory can be severely affected by depression, further 
evaluation was deferred pending stabilization of his 
depressive symptoms. 

The veteran's VA outpatient treatment records dated from 
September to November 1995 showed treatment for PTSD.  It was 
noted that he described several symptoms indicative of PTSD 
such as crowd intolerance, exaggerated startle response, 
impaired sleep, anxiety, isolation, intrusive thoughts, and 
recurrent combat-related nightmares.  In October 1995, it was 
indicated that his job during service involved hauling and 
unloading supplies.  He stated that his ship regularly ran 
through Japanese waters and sustained regular strafings by 
air.  The veteran also discussed the discrimination he faced 
when he returned to the United States.  In November 1995, it 
was noted that the veteran reported feelings of fear when 
disembarking ships and of having to deal with the pillbox 
enemy landholds and booby traps.  He discussed an incident 
where another servicemember was run over, and body parts had 
to be collected and sent home.  A VA counseling psychology 
note dated in April 1996 indicated that he continued to 
evidence problems with PTSD. 

In June 1996, the veteran submitted a drawing to illustrate 
one of his inservice stressors.  He indicated that one night 
he was on guard duty in a shack when a Japanese person came 
out of the bushes and approached the shack.  The veteran hid 
underneath the shack because he was afraid the moon shining 
on him had made him a target.  The Japanese person entered 
the shack, looked around, and then left.  In July 1996, he 
submitted another drawing of a stressor.  He indicated that 
another servicemember was standing in the back of a truck 
when the truck jackknifed, and the servicemember jumped out.  
He lost his grip and fell into a ditch where the truck then 
rolled over onto him burying him in the mud.  The veteran was 
in a truck behind this.  Everyone had to dig out the other 
servicemember and collect his body parts. 

B.  Legal analysis

The laws and regulations regarding entitlement to service 
connection are discussed above and will not be repeated here.  
The medical evidence shows diagnosis of PTSD.  The veteran 
has submitted competent lay statements of inservice 
experiences alleged to have caused his PTSD.  Medical 
professionals have diagnosed PTSD based on the veteran's 
purported service experiences.  This evidence is sufficient 
to create the plausibility of a valid claim.  Therefore, it 
is sufficient for the establishment of a well-grounded claim.  

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all medical records referenced by the veteran 
have been obtained.  There is no indication of the existence 
of any medical evidence that the RO did not attempt to 
obtain.  The RO attempted to obtain the veteran's military 
personnel records, but it is presumed that these records have 
been destroyed, and they cannot be reconstructed.  The 
veteran was provided an appropriate VA examination.  
Sufficient evidence is of record to properly decide this 
claim.  Therefore, the Board concludes VA satisfied its duty 
to assist the veteran.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  Having determined that the veteran's claim is at 
least plausible and that the duty to assist has been 
fulfilled, the Board must assess the credibility and weight 
of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Id. at 618.  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

It is unclear whether the veteran is alleging that he engaged 
in combat with the enemy during service, but he has made 
references to intrusive thoughts about "combat."  A 
determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998) (as amended, 64 Fed. Reg. 32807-32808, June 18, 
1999)).  Before this provision applies, the Board must make a 
specific finding that the veteran was engaged in combat with 
the enemy.  See Zarycki.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
In other words, the claimant's assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact. 

The veteran's military records reflected that he was a mail 
orderly during service.  The veteran has stated that he 
served as a mail orderly, but he has also stated that he 
worked unloading cargo and that he performed guard duty.  He 
served in New Guinea during World War II.  He was awarded the 
ATO Medal, the APTO Medal, and a World War II Victory Medal.

An American Campaign Medal (ATO) was awarded for service in 
the American Theater of Operations between December 7, 1941, 
and March 2, 1946, that was either outside the continental 
United States for at least 30 days or within the continental 
United States for at least one year.  United States of 
America Department of Defense Manual of Military Decorations 
and Awards, Appendix D, July 1990.  An Asiatic-Pacific 
Campaign Medal (APTO) was awarded (a) for service in the 
Asiatic-Pacific Theater of Operations between December 7, 
1941, and March 2, 1946, for at least 30 days, or (b) to an 
evader or escapee in the combat zone or recovered from a 
Prisoner of War (POW) status in the combat zone during this 
time period.  Id.  A World War II Victory Medal was awarded 
to all members of the Armed Forces who served on active duty 
anytime between December 7, 1941, and December 31, 1946.  Id. 

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  First, 
his military occupational specialty of mail orderly does not 
indicate combat service.  Although it is possible that he 
engaged in combat with the enemy, his military occupational 
specialty does not indicate that this was likely.  Even the 
veteran's other reported duties (unloading cargo and guard 
duty) do not indicate the likelihood that he engaged in 
combat with the enemy.  Second, none of the veteran's awarded 
medals or decorations showed combat service.  Each of the 
veteran's medals were awarded to all service personnel within 
the cited theater, and do not rule in, or, for that matter, 
rule out, participation in combat with the enemy.  However, 
in conjunction with his military occupational specialty, the 
likelihood that one of these awards signifying potential 
combat was actually awarded for combat is slight.  There is 
no indication in the evidence that the veteran was awarded 
the APTO Medal based on being an evader or escapee in the 
combat zone or a POW.  Third, the veteran's own statements do 
not indicate that he participated in combat nor has he 
described participation in combat-related duties.  His 
references to combat have been very vague; however, he 
clearly stated during the 1995 psychology evaluation that he 
did not fire on the enemy.  It also appears that no one fired 
at him, since he only reported snipers being "around."  
Based on the veteran's statements, his references to combat 
indicate that he was near enough to combat to see things 
(i.e., tracers or a ship being sunk), but he did not 
personally participate in combat.

The preponderance of the evidence of record is against 
finding that the veteran engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1998).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy during World War 
II.  Therefore, although the evidence shows that the veteran 
served overseas and was certainly in areas where combat 
occurred, the evidence does not support the conclusion that 
he engaged in combat with the enemy, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing corroborating 
the veteran's claimed stressors.  He has not submitted any 
buddy statements or other evidence corroborating the alleged 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred. 

As discussed above, if a claim is well grounded, VA has a 
duty to assist the veteran in the development of his claim.  
The Court has indicated that with a PTSD claim, the duty to 
assist includes a duty to attempt to verify the claimed 
stressors with the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  In the veteran's case, 
no attempt has been made to verify the alleged stressors with 
USASCRUR.  In the particular circumstances of this case, 
however, the Board finds that VA satisfied its duty to assist 
the veteran in the development of his claim.  

In order to make an informed decision and to afford the 
veteran every consideration, the RO repeatedly asked him to 
provide specific details as to his alleged inservice 
stressors (names, places, dates, units of assignment, 
description of events).  He has been unable to do so.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); see also Zarycki, 6 
Vet. App. at 100.  In this case, only the veteran possesses 
the specific details regarding the alleged inservice 
stressors, and he has refused to cooperate with VA by 
providing that information.  The factual data required are 
straightforward facts and do not place an onerous task on 
him.  Wood at 193. 

In addition, and perhaps most importantly, the veteran's 
alleged stressors could not be verified, even if VA were to 
attempt to do so.  The Board has conducted a thorough review 
of the evidence in the claims file in order to ascertain 
whether, regardless of the veteran's failure to provide 
stressor statements to the RO, he has ever provided any 
specific details as to the alleged stressors.  However, he 
has only made general allegations, such as his wartime 
experiences were frightening, he saw people get killed and 
ships blown up, he saw combat-related things such as tracers, 
he was scared on the ships because he knew enemy submarines 
were around, etc.  The veteran has not, at any time, provided 
names of people he saw killed or injured or any details about 
any specific stressful incident.  Accordingly, it is manifest 
that these anecdotal incidents are not subject to 
verification.  

It would be pointless to remand the veteran's claim in order 
to request that the RO attempt to verify his stressors with 
USASCRUR.  It is reasonable to assume that any attempt to 
verify his stressors would fail in light of his refusal, or 
inability, to provide meaningful details regarding these 
incidents.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
numerous diagnoses of PTSD are of record, there is no 
evidence of record corroborating that the alleged inservice 
stressors actually occurred, and there are no specific 
details of record indicating that any of the alleged 
stressors could be verified by the appropriate authorities.  
The veteran is not entitled to the application of the benefit 
of the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor.  See 38 U.S.C.A. § 5107(b) 
(West 1991). 

The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of PTSD that are due to 
stressors while in service.  However, the evidence does not 
indicate that he possesses medical expertise, and, as 
indicated above, he is not competent to render an opinion on 
a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claims of whether new 
and material evidence has been submitted to reopen claims of 
entitlement to service connection for a prostate condition, 
asthma, and asbestosis are dismissed.

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
meningitis, the claim is not reopened, and the appeal is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

